                      IN THE UNITED STATES DISTRICT COURT

                    FOR THE SOUTHERN DISTRICT OF GEORGIA

                                  AUGUSTA DIVISION

MARQUAVIOUS CONLEY,                  )
                                     )
          Plaintiff,                 )
                                     )
     v.                              )                   CV 118-189
                                     )
CLIFFORD BROWN, Unit Manager; and    )
OFFICER ROBINSON,                    )
                                     )
          Defendants.                )
                                _________

                                        ORDER
                                        _________

       Plaintiff, an inmate at Baldwin State Prison in Hardwick, Georgia, brought the above-

captioned case pursuant to 42 U.S.C. § 1983 regarding events alleged to have occurred at

Augusta State Medical Prison (“ASMP”) in Grovetown, Georgia. On March 28, 2019, the

Court directed the United States Marshals Service to effect service of process on Defendants.

(Doc. no. 18.) In accordance with the Court’s Order directing service, the Marshals Service

mailed a copy of the amended complaint and the March 28th Order by certified mail to

Defendants on April 11, 2019. (Doc. nos. 22, 23.)

       On April 23, 2019, Defendant Brown waived formal service of summons and was

required to answer or otherwise respond to Plaintiff’s amended complaint by June 10, 2019.

(Doc. no. 22.) On May 15, 2019, Defendant Robinson returned his waiver of formal service

of summons. (Doc. no. 23.) However, he did not date his signature, and, therefore, the

Marshals Service returned the waiver to be dated. (Id.) As of June 11, 2019, Defendant
Robinson did not return the form with a date, and the waiver was docketed without such date.

(Id.) Because Defendant Robinson has signed the waiver and the waiver was sent on April

11, 2019, he was required to answer or otherwise respond to Plaintiff’s amended complaint

by June 10, 2019. (Doc. no. 23); see Fed. R. Civ. P. 4(d)(3) (requiring answer after waiver of

service to be filed within “[sixty] days after the request was sent”). To date, no Defendant

has answered or otherwise responded to Plaintiff’s amended complaint.

       Because Defendants are present or former prison employees, in order to ensure the

Georgia Attorney General’s Office is aware of the status of this case, the Court DIRECTS

the CLERK to serve a copy of this Order on Meghan Davidson by mail at Department of

Law, Georgia Attorney General’s Office, 40 Capitol Square SW, Atlanta, Georgia 30334,

and by email at mdavidson@law.ga.gov.

       SO ORDERED this 14th day of June, 2019, at Augusta, Georgia.




                                               2
